Citation Nr: 0614554	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury, secondary to a service-connected 
bilateral knee disability.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left foot disability.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of epididymo-orchitis and 
hypospadias, status post-surgical repair.

4.  Entitlement to special monthly compensation (SMC) for the 
loss of use of a creative organ.


REPRESENTATION

The veteran represented by:  Paralyzed Veterans of America, 
Inc.







WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1980 to December 1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from April and July 2003 and April 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In January 2005, the veteran 
testified at a hearing at the RO before a local Decision 
Review Officer (DRO).  A transcript of the proceeding is of 
record.

Unfortunately, however, because further development of the 
evidence is needed before the Board can make a decision, this 
case is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran has a history of congenital cervical stenosis.  
In May 1986, he underwent surgical resection and was treated 
for post-operative quadriparesis and neurogenic bowel and 
bladder incontinence.  After a period of recovery, he was 
able to ambulate and was continent (see February 2002 and 
2003 letters from Dr. Scharff).  In December 2001, the 
veteran fell and injured his spine causing progressive 
weakness in both arms and legs and bladder incontinence.  He 
claims the fall occurred because his left knee buckled (see 
Hr'g. Tr., pgs. 3-5).  He is service-connected for a 
bilateral knee disability and has had a history of 
knee instability.  His wife also attests that she saw his 
left knee give way (see January 2002 statement, VA Form 21-
4138).  Dr. Scharff, a VA attending physician at the spinal 
cord injury (SCI) unit at the VA Medical Center (VAMC) 
in Augusta, Georgia, stated the fall "very well could have 
been caused by [the] old [degenerative joint disease] of both 
knees" (see February 2002 and 2003 letters).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  See 38 C.F.R. § 3.310(a) (2005).  This includes 
situations when a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the degree 
of additional disability attributable to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  So if the 
veteran's service-connected left knee disability caused an 
additional cervical injury, or aggravated his preexisting 
cervical stenosis, he would be entitled to compensation for 
the degree of additional disability.  

Competent medical evidence is required to establish a nexus 
between the knee disability and the cervical spine 
disability.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As lay people, the veteran and his spouse are not 
qualified to provide a competent medical opinion concerning 
etiology.  Id.  

Dr. Scharff's opinion that the veteran's left knee disability 
"could have" caused the fall is too speculative and is an 
insufficient basis to grant service connection.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(indicating that a doctor's opinion was too speculative when 
phrased in such equivocal language).  See, too, Perman v. 
Brown, 5 Vet. App. 227, 241 (1993).  And while an accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms of 
"may or may not" is an insufficient basis for an award of 
service connection.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  So a 
remand is necessary to seek clarification.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005) (The duty to assist provisions of the 
Veterans Claims Assistance Act (VCAA) includes the duty to 
provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim).

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim - including the degree of disability and 
the effective date of an award.  Dingess/Hartman  v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755, at *8 
(Vet. App. March 6, 2003).

In a March 2002 VCAA letter, the RO provided the veteran 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a rating or effective date for this disability 
(should his claim be granted).  So on remand, he should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which informs him about a disability 
rating and an effective date for the award of benefits, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.

In addition, the veteran claims he is entitled to 
compensation under 38 U.S.C.A. 
§ 1151 for left foot and genitourinary disabilities, 
including SMC for loss of use of a creative organ.   The 
evidence indicates he developed bilateral foot ulcers 
after he was discharged from the Augusta VAMC in March 2002.  
And after repeated attempts to contact him, a home visit was 
finally scheduled in April 2002.  At that time, bilateral 
heel ulcers were noted as a result of him not being 
repositioned regularly and not getting out of bed.  
Apparently, he became verbally abusive towards the 
occupational therapist and was discharged from SCI Home Care.  
Subsequent VA outpatient treatment (VAOPT) records from the 
VAMC in Columbia, South Carolina, indicate the left foot 
ulcer was debrided on several occasions, but eventually the 
condition required a skin graft, which was performed in 
August 2002.  The veteran contends VA did not debride the 
left foot ulcer in a timely manner, which in turn caused a 
chronic foot deformity.  

The evidence also indicates the veteran was incontinent when 
he arrived at the emergency room of Providence Hospital in 
December 2001, and a Foley catheter was inserted.  Upon 
admission to the Augusta VAMC, he underwent indwelling 
catheter placement (ICP).  In January and February 2002, he 
developed epididymo-orchitis and was treated with 
antibiotics.  He also developed a scrotal abscess secondary 
to this, which was drained and healed without incident.  In 
May 2002, he underwent hypospadias surgical repair.  After 
developing a hematoma, he underwent a surgical revision in 
August 2002.   A September 2002 VAOPT note indicates the 
results of the August 2002 revision were satisfactory to him 
and his wife.  A June 2005 VAOPT record indicates his right 
testicle was absent and he was concerned about fertility.  He 
contends the epididymo-orchitis and hypospadias were caused 
by VA using a #18 gauge catheter instead of a #16 (see Hr'g. 
Tr., pgs. 9-10).  He believes this eventually resulted in the 
loss of his testicle.  Id.  He has stated that Dr. Mode, an 
urologist at the Augusta VAMC, told him the wrong size 
catheter was used (see June 2004 statement, VA Form 21-4128).



For the § 1151 claims, a remand is needed so that medical 
examinations and opinions can be obtained.  § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A VA physician must be asked to 
examine the veteran and note whether he has any additional 
disabilities as a result of VA treatment of the left heel 
ulcer; and, if so, whether there was fault on VA's part in 
providing this treatment and whether the proximate cause of 
this additional disability was reasonably foreseeable.  38 
C.F.R. § 3.361.  If possible, Dr. Mode should examine the 
veteran and determine whether he has any additional 
disabilities as a result of the indwelling catheter; and, if 
so, whether there was fault on VA's part in administering the 
catheter and whether the proximate cause of this disability 
was reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures as specified in 
Dingess v. Nicholson are fully complied 
with and satisfied.  See Dingess, 2006 WL 
519755.  VCAA notice consistent with 
Dingess must apply to all five elements of 
a service connection claim.  Those five 
elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection 
between the veteran's service and the 
disability; 4) degree of disability; and 
5) effective date of the disability.  

2.  If possible, have Dr. Scharff submit 
an addendum to his February 2002 and 2003 
letters indicating whether the veteran's 
cervical spine disability is at least as 
likely as not (meaning 50 percent 
probability or greater) proximately due 
to, the result of, or aggravated by his 
service-connected bilateral knee 
disability.  If, for whatever reason, it 
is not possible to have this same 
VA physician comment further, then obtain 
a medical opinion from another doctor 
equally qualified to make this important 
determination.  (Note:  if the latter 
situation arises, this may require having 
the veteran reexamined.) 

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.   
 
It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  

3.  Schedule the veteran for a VA 
orthopedic examination by a physician who 
has not previously seen him (to ensure an 
impartial opinion).  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated diagnostic 
tests should be completed.   The 
examiner's report should describe in 
detail all symptoms and clinical findings 
relevant to any current left foot 
disability.  The examiner should respond 
to the following questions:

a.  Did the veteran sustain any additional 
disability as a result of the treatment of 
a left heel ulcer and skin graft in August 
2002?

b.  If he did, was the additional 
disability due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part?  


More specifically:

i)  Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider, or

ii)  Was the care rendered without the 
veteran's informed consent, or

iii)  Was that additional disability 
reasonably foreseeable?

The examiner's report must indicate review 
of the complete claims file, including a 
copy of this remand.  All opinions must be 
supported by rationale.

4.  Also, if possible, schedule the 
veteran for a genitourinary examination 
with Dr. Mode or a physician equally 
qualified who was not involved in the 
initial catheter placement at issue (to 
ensure an impartial opinion).  The claims 
file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated diagnostic tests should be 
completed.  The examiner's report should 
describe in detail all symptoms and 
clinical findings relevant to any current 
genitourinary disorder. The examiner 
should respond to the following questions:

a.  Did the veteran sustain any additional 
disability, e.g., loss of a testicle, as a 
result of treatment at the VA facility?



b.  If he did, was the additional 
disability due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part?  

More specifically:

i)  Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider, e.g., 
by using the wrong gauge catheter, or

ii)  Was the care rendered without the 
veteran's informed consent, or

iii)  Was that additional disability 
reasonably foreseeable?

The examiner's report must indicate review 
of the complete claims file, including a 
copy of this remand.  All opinions must be 
supported by rationale.

5.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination reports do not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. § 
4.2; Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  Then readjudicate the veteran's claims 
in light of any additional evidence 
obtained.  If they are not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


